DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 4/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,141,851 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Response to Amendment
Applicant’s amendment filed 3/29/2022 has been entered.

Allowed Claims/Reasons for Allowance
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 9, 17, and 24, none of the prior art, alone or in combination, anticipate or render obvious the claimed invention. While each recited structural claimed feature can be found across several references within the prior art, either the combination would not have led to the claimed invention and/or it would not have been obvious to one of ordinary skill in the art at the time of the invention to have combined such teachings, from the several references, to achieve the claimed invention without the use of improper hindsight drawn from Applicant’s own disclosure.
One can turn to attention to the disclosures of Yanagihara (US PGPUB 2012/0152583, Tanimoto (US PGPUB 2011/0171887), and Peot (US Patent 5,856,715) which, in combination, disclose and/or render obvious several features of the claimed inventions (as outlined in the Non-Final Rejection mailed on 11/30/2021). 
- Yanagihara discloses a tool with a lithium-ion battery pack having a nominal voltage of 18V, a BLDC motor, a switching array including FETs having the resistance as claimed, and the tool being configured to produce a power output of 550 Watts and up to approximately 700 Watts (as shown in Figure 4) and therefore, the tool is configured to perform the short and long duration power outputs as claimed.
- Tanimoto teaches several embodiments of brushless motors comprising diameters including values within the claimed ranges and motor weights within the range of motor weights as claimed.
- Peot teach motor diameter ranges including values as claimed.
-Further, Brotto (US PGPUB 2006/0096771) discloses 25.2V-36 V lithium ion battery packs capable of producing 608W-775W (see Para. 0073 and Figures 9-11} of power output and a motor assembly (not a BLDC motor) comprising a weight of about 1 lbs (453 grams; Para. 0054).
However, none of the prior art references explicitly disclose the combination of features including a BLDC motor comprising the motor diameter, weight and capable of producing the power output as claimed with the claimed battery voltage and the implied structures to perform such output. Although the individual motor characteristics can be found across several prior art references, none of the references explicitly disclose a tool comprising a motor with each claimed feature and configuration as claimed.
Further, it would not have been obvious to one of ordinary skill in the art at the time of the invention to have picked and chosen the individual teachings and characteristics, across the prior art, corresponding to those as claimed without the use of improper hindsight drawn from Applicant’s own disclosure as motivation. And even further, if one was to combine the references and the corresponding teachings, it would not be readily apparent that any resultant brushless motor comprising the size and weight as taught across the references would be configured to readily produce the long and short duration power outputs as claimed.
Note: that per Para. 0091, a “discharge cycle” as claimed (claims 1 and 17) with reference to the “long-duration power output” is viewed as a discharge time from a “fully-charged level until the battery pack reaches a low-voltage cutoff” as described in Para. 0091.
 For example, when considering Yanagihara, Yanagihara discloses several features of the claimed invention of Claims 1, 9, 17, and 24 (see previous office action) and is capable of producing the claimed power outputs (note the reference discloses about 70% efficiency with high currents up to 45amps and further mentions 80% efficiency at outputs between 450W and 550W) but does not disclose the motor dimensions and weights as claimed. As outlined in the Non-Final Rejection mailed on 11/30/2021, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the motor of Yanagihara in view of Tanimoto to comprise the claimed motor weight and further modify the motor in further view of Peot to comprise the claimed diameters, however, it cannot be assumed that such a combination of teachings to modify a motor would readily yield the power outputs as claimed. 
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention to further incorporate a larger battery (i.e. 25.2-36V battery of Brotto) into Yanagihara to further increase power output (note a 36V battery providing 45amps of current at 70% efficiency would be capable of yielding power output over 1000W), however, Yanagihara does not disclose the dimensions or weight of the motor and it would not have been obvious to one of ordinary skill the art to modify both the weight and size of the motor (i.e. from the teachings of Tanimoto and Peot) as well as incorporate a battery as taught by Brotto without the use of improper hindsight drawn from Applicant's own specification, and further, even if one was to modify the motor of Yanagihara to achieve the claimed dimensions and weight, it cannot be assumed that the resultant motor would be capable of producing the short and/or long duration power outputs as claimed. In conclusion the subject matter of claimed inventions of Claims 1, 9, 17, and 24 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-note NPL document “BN34 Specifications” describes several BLDC motors, one of which (BN34-45EU-01) was mentioned in previously cited Rodriguez (USP 7,960,931). Note that the BLDC motors in the “BN34 Specifications” all comprise a weight over 1000 grams and therefore are much heavier than the motors as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        4/29/2022